Citation Nr: 1011300	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
disability manifested by a specific phobia of being submerged 
in water.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the RO.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO in Columbia, 
South Carolina.  A transcript of the hearing has been added 
to the record.  

In October 2009, the Board remanded the matter to the RO for 
further development of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy while serving in the Republic of Vietnam.  

2.  The Veteran is shown to have been treated in 2002 for 
PTSD that was related to the World Trade Center attacks and 
at least one documented incident of his active service.  

3.  The Veteran is shown as likely as not to have a diagnosis 
of PTSD that has been linked to a verified stressor during 
his period of active service.  

4.  The currently demonstrated generalized anxiety and 
dysthymia with a phobia of being submerged in water is shown 
as likely as not to be due to an event of the Veteran's 
period of active service that included service in the 
Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
acquired psychiatric disability variously characterized as 
PTSD and generalized anxiety and dysthymia with a specific 
phobia of being submerged in water is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case- by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  

In this case, the Veteran is not shown to have participated 
in combat with the enemy while serving in the Republic of 
Vietnam.  A careful review of the Veteran's service 
department records and his DD Form 214 shows that he served 
as an electronics mechanic in the Navy.  

The Veteran's recent submission received by the Board in 
January 2010 asserts that his previously reviewed personnel 
records contained omissions.  However, none of the added 
information itself serves to establish that the Veteran had 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b).  

The DD Form 214 shows that the Veteran received the Vietnam 
Campaign Medal (two campaigns) and the Vietnam Service Medal.  

The Veteran's main stressor involved an incident in August 
1971 when he fell off a barge into the South China Sea.  
After the RO was initially unable to verify this stressor, 
the Veteran located and contacted the man who pulled him out 
of the water during the incident.  The man submitted a 
credible buddy statement in January 2006.  Therefore, the 
Board finds this particular stressor to be verified.  

The Veteran underwent a VA examination for PTSD in July 2002.  
The examiner diagnosed PTSD and bipolar disorder.  At that 
time, the Veteran reported his stressors to be getting shot 
at, shooting people and an August 1971 near-drowning 
incident.  

The private treatment records show that the Veteran stopped 
working and started receiving psychiatric treatment in 2002.  
The treatment records and a January 2003 workers' 
compensation form indicate that the Veteran worked in or 
around the ground zero site of the September 11, 2001 World 
Trade Center terrorist attack.  

The records from the Social Security Administration (SSA) 
were associated with the claims file in November 2009.  SSA 
made a favorable disability determination in August 2003.  
The primary diagnosis was listed as being affective 
disorders.  An SSA medical consultant wrote that the Veteran 
had PTSD related to Vietnam that worsened with the events of 
September 11, 2001.  

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in December 2009.  The examiner decided 
against diagnosing PTSD.  Instead, he diagnosed generalized 
anxiety disorder and dysthymic disorder.  

The Veteran reported to the VA examiner his difficulties with 
living near a Vietnamese family.  In 2002, the Veteran 
submitted a stressor statement detailing an incident in 1994.  
He reported that, within six months of a Vietnamese family 
moving into his neighborhood, he noticed not sleeping well 
and began to get flashbacks and nightmares.  In the summer of 
1995, when the Vietnamese family had a party with music 
playing, the Veteran reported that he "freaked out" and 
banged on the family's door to make them stop.  

The VA examiner commented that it was unlikely that the near-
drowning incident would be linked to any stressors related to 
having a Vietnamese family residing near him.  

The Veteran also reported to the VA examiner that he got 
anxious when he heard helicopters.  The examiner, however, 
noted that the Veteran did not state that he had any 
traumatic experiences in Vietnam that were directly related 
to helicopters.  

The December 2009 VA examiner opined that the Veteran did not 
meet clinical criteria for a diagnosis of PTSD, but did 
display symptoms of anxiety.  In the instance of being afraid 
to be submerged in water, the anxiety appears to be directly 
linked to the near-drowning incident in service.  

The examiner concluded that, although some phobic responses 
to going into the water appeared likely to be caused by or 
the result of the near-drowning incident, overall anxiety and 
the diagnosed dysthymic disorder were less likely than not to 
be caused by the near-drowning incident in service.  

While the Veteran performed active duty in the Republic of 
Vietnam, the evidence does not sufficiently support a 
conclusion that he had engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence or assertions that the 
alleged stressor actually occurred to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

Besides the near-drowning incident that was corroborated, the 
Veteran reported having shot people and being shot at.  He 
did not provide specific or sufficient detailed information 
that would enable VA to attempt verification of any such 
alleged stressor. 

The verified stressor involving the near-drowning incident in 
service was not shown by the recent examination to be 
sufficient enough to independently support a diagnosis of 
PTSD.  

Significantly, as the December 2009 VA examiner did opine 
that the Veteran's apparent fear of water was due to the 
verified stressor, this specific phobia can clearly be linked 
to an incident in service.  

Moreover, there is other competent evidence identifying the 
Veteran's innocently acquired psychiatric illness as PTSD 
linked to the near-drowning event during service that 
supports his claim of service connection.  

Based on its review of the entire record, the Board finds 
that the evidence to be in relative equipoise in showing the 
current acquired psychiatric condition variously described as 
PTSD, as well as a generalized anxiety disorder and dysthymic 
disorder with a phobia of water as likely as not is due to at 
least one documented event that happened while the Veteran 
was serving on board ship in the river system of the Republic 
of Vietnam.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

In resolving all reasonable doubt in favor of the Veteran, on 
this record, service connection for an innocently acquired 
psychiatric disorder is warranted.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA conducted examinations 
and obtained available medical and personnel records.  VA 
notified the Veteran of the types of information he would 
need to provide in order for VA to attempt to corroborate his 
claimed stressors.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for an acquired psychiatric disability 
variously characterized as PTSD and generalized anxiety and 
dysthymia with a phobia involving immersion in water is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals




 Department of Veterans Affairs


